 

Exhibit 10.3

 



 

 

 

 

 

 

this instrument prepared by
and when recorded return to:

 



Nelson Mullins Riley & Scarborough LLP



100 North Tryon Street, 42nd Floor



Charlotte, North Carolina 28202



Attn: D. Shane Gunter, Esq.

 

 

 

    (SPACE ABOVE THIS LINE FOR RECORDER’S USE)

 

  

PALMER-MAPLETREE LLC 

(Mortgagor)

 

 

to

 

 

NATIXIS REAL ESTATE CAPITAL LLC



(Mortgagee)

 

 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS



AND SECURITY AGREEMENT

 

 

  Dated:   July 28, 2015               Property Location: 21 Wilbraham Street,
Palmer, Massachusetts     Hampden County

 



THIS INSTRUMENT AFFECTS REAL AND PERSONAL PROPERTY SITUATED IN THE TOWN OF
PALMER COUNTY OF HAMPDEN, COMMONWEALTH OF MASSACHUSETTS, KNOWN BY THE STREET
ADDRESS OF 21 WILBRAHAM STREET, PALMER, MASSACHUSETTS.

 



THIS INSTRUMENT IS TO BE FILED AND INDEXED IN THE REAL ESTATE RECORDS.

 

 

 

 



 

MORTGAGE, ASSIGNMENT OF LEASES AND RENTS

 

AND SECURITY AGREEMENT

 



This MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
“Security Instrument”), made as of July 28, 2015, by PALMER-MAPLETREE LLC, a
Delaware limited liability company, having an office at 1430 Broadway, Suite
503, New York, New York 10018, as mortgagor (“Borrower”), to NATIXIS REAL ESTATE
CAPITAL LLC, a Delaware limited liability company, having an address at 1251
Avenue of the Americas, New York, New York 10020, as mortgagee (together with
its successors and assigns, hereinafter referred to as “Lender”).

 



Borrower and Lender have entered into that certain Loan Agreement, dated as of
the date hereof (as amended, modified, restated, consolidated, replaced or
supplemented from time to time, the “Loan Agreement”), pursuant to which Lender
is making a secured loan to Borrower in the aggregate original principal amount
of $1,750,000.00 (the “Loan”). Capitalized terms used herein without definition
are used as defined in the Loan Agreement. The Loan is evidenced by that certain
Promissory Note, dated the date hereof, made by Borrower to Lender in such
principal amount (as the same may be amended, modified, restated, severed,
consolidated, renewed, replaced, or supplemented from time to time, the “Note”).

 



To secure the payment of the Note and all sums which may or shall become due
hereunder or under any of the other documents evidencing, securing or executed
in connection with the Loan (the Note, this Security Instrument, the Loan
Agreement and such other documents, as any of the same may, from time to time,
be modified, amended, restated, replaced or supplemented, being hereinafter
collectively referred to as the “Loan Documents”), including (i) the payment of
interest and other amounts which would accrue and become due but for the filing
of a petition in bankruptcy (whether or not a claim is allowed against Borrower
for such interest or other amounts in any such bankruptcy proceeding) or the
operation of the automatic stay under Section 362(a) of Title 11 of the United
States Code (the “Bankruptcy Code”), and (ii) the costs and expenses of
enforcing any provision of any Loan Document (all such sums being hereinafter
collectively referred to as the “Debt”), Borrower hereby irrevocably mortgages,
grants, bargains, sells, conveys, transfers, pledges, sets over and assigns, and
grants a security interest, to and in favor of Lender, WITH POWER OF SALE, all
of Borrower’s right, title and interest in and to the land described in
Exhibit “A” (the “Premises”), and the buildings, structures, fixtures and other
improvements now or hereafter located thereon (the “Improvements”);

 



TOGETHER WITH, all right, title, interest and estate of Borrower now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the
“Property”):

 

(a) all easements, rights-of-way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, rights to oil, gas, minerals, coal and other
substances of any kind or character, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Premises and the
Improvements; and the reversion and reversions, remainder and remainders, and
all land lying in the bed of any street, road, highway, alley or avenue, opened,
vacated or proposed, in front of or adjoining the Premises, to the center line
thereof; and all the estates, rights, titles, interests, dower and rights of
dower, curtesy and rights of curtesy, property, possession, claim and demand
whatsoever, both at law and in equity, of Borrower of, in and to the Premises
and the Improvements and every part and parcel thereof, with the appurtenances
thereto;

 

(b) all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures), inventory, materials, supplies and other
articles of personal property and accessions thereof, renewals and replacements
thereof and substitutions therefor, and other property of every kind and nature,
tangible or intangible, owned by Borrower, or in which Borrower has or shall
have an interest, now or hereafter located upon the Premises or the
Improvements, or appurtenant thereto, and usable in connection with the present
or future operation and occupancy of the Premises and the Improvements
(hereinafter collectively referred to as the “Equipment”), including any leases
of, deposits in connection with, and proceeds of any sale or transfer of any of
the foregoing, and the right, title and interest of Borrower in and to any of
the Equipment that may be subject to any “security interest” as defined in the
Uniform Commercial Code, as in effect in the State where the Property is located
(the “UCC”), superior in lien to the lien of this Security Instrument;

 

 

 

 



(c) all awards or payments, including interest thereon, that may heretofore or
hereafter be made with respect to the Premises or the Improvements, whether from
the exercise of the right of eminent domain or condemnation (including any
transfer made in lieu of or in anticipation of the exercise of such right), or
for a change of grade, or for any other injury to or decrease in the value of
the Premises or Improvements;

 

(d) all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Premises or the Improvements, including any extensions,
renewals, modifications or amendments thereof (hereinafter collectively referred
to as the “Leases”) and all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a Bankruptcy
Proceeding) or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Borrower or its agents or employees from any and all
sources arising from or attributable to the Premises and/or the Improvements,
including all receivables, customer obligations, installment payment obligations
and other obligations now existing or hereafter arising or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of the Premises or the Improvements, or rendering of services
by Borrower or any of its agents or employees, and proceeds, if any, from
business interruption or other loss of income insurance (hereinafter
collectively referred to as the “Rents”), together with all proceeds from the
sale or other disposition of the Leases and the right to receive and apply the
Rents to the payment of the Debt;

 

(e) all proceeds of and any unearned premiums on any insurance policies covering
the Property, including the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the
Property;

 

(f) the right, in the name and on behalf of Borrower, to appear in and defend
any action or proceeding brought with respect to the Property and to commence
any action or proceeding to protect the interest of Lender in the Property;

 

(g) all accounts (including reserve accounts), escrows, documents, instruments,
chattel paper, claims, deposits and general intangibles, as the foregoing terms
are defined in the UCC, and all franchises, trade names, trademarks, symbols,
service marks, books, records, plans, specifications, designs, drawings,
surveys, title insurance policies, permits, consents, licenses, management
agreements, contract rights (including any contract with any architect or
engineer or with any other provider of goods or services for or in connection
with any construction, repair or other work upon the Property), approvals,
actions, refunds of real estate taxes and assessments (and any other
governmental impositions related to the Property) and causes of action that now
or hereafter relate to, are derived from or are used in connection with the
Property, or the use, operation, maintenance, occupancy or enjoyment thereof or
the conduct of any business or activities thereon (hereinafter collectively
referred to as the “Intangibles”); and

 

2

 

 



(h) all proceeds, products, offspring, rents and profits from any of the
foregoing, including those from sale, exchange, transfer, collection, loss,
damage, disposition, substitution or replacement of any of the foregoing.

 



Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Borrower, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Security Instrument shall automatically extend to all Rents acquired by Borrower
after the commencement of the case and shall constitute cash collateral under
Section 363(a) of the Bankruptcy Code.

 



TO HAVE AND TO HOLD the Property unto Lender and its successors and assigns,
forever;

 



PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Debt at the time and in the
manner provided in the Loan Documents and shall well and truly abide by and
comply with each and every covenant and condition set forth in the Loan
Documents in a timely manner, these presents and the estate hereby granted shall
cease, terminate and be void;

 



AND Borrower represents and warrants to and covenants and agrees with Lender as
follows:

 

1. Payment of Debt and Incorporation of Covenants, Conditions and Agreements.
Borrower shall pay the Debt at the time and in the manner provided in the Loan
Documents. All the covenants, conditions and agreements contained in the Loan
Documents are hereby made a part of this Security Instrument to the same extent
and with the same force as if fully set forth herein. Without limiting the
generality of the foregoing, Borrower (i) agrees to insure, repair, maintain and
restore damage to the Property, pay Taxes, and comply with Legal Requirements,
in accordance with the Loan Agreement, and (ii) agrees that the Proceeds of
Insurance and Awards for Condemnation shall be settled, held and applied in
accordance with the Loan Agreement.

 

2. Leases and Rents.

 

(a) Borrower does hereby absolutely and unconditionally assign to Lender all of
Borrower’s right, title and interest in all current and future Leases and Rents,
it being intended by Borrower that this assignment constitutes a present,
absolute assignment and not an assignment for additional security only. Such
assignment shall not be construed to bind Lender to the performance of any of
the covenants or provisions contained in any Lease or otherwise impose any
obligation upon Lender. Nevertheless, subject to the terms of this Section 2(a),
Lender grants to Borrower a revocable license to operate and manage the Property
and to collect the Rents subject to the requirements of the Loan Agreement
(including the deposit of Rents into the Clearing Account). Upon the occurrence
and during the continuance of an Event of Default, without the need for notice
or demand, the license granted to Borrower herein shall automatically be
revoked, and Lender shall immediately be entitled to possession of all Rents in
(or required by the terms of the Loan Documents to be deposited in) the Clearing
Account, the Deposit Account (including all Subaccounts thereof) and all Rents
collected thereafter (including Rents past due and unpaid), whether or not
Lender enters upon or takes control of the Property. Borrower hereby grants and
assigns to Lender the right, at its option, upon revocation of the license
granted herein, to enter upon the Property in person, by agent or by
court-appointed receiver to collect the Rents. Any Rents collected after the
revocation of such license may be applied toward payment of the Debt in such
priority and proportions as Lender in its sole discretion shall deem proper.

 

(b) Borrower shall not enter into, modify, amend, cancel, terminate or renew any
Lease except as provided in Section 5.9 of the Loan Agreement.

 



3

 

 

3. Use of Property. Borrower shall not initiate, join in, acquiesce in or
consent to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Property. If under applicable zoning provisions the use of the Property
is or shall become a nonconforming use, Borrower shall not cause or permit such
nonconforming use to be discontinued or abandoned without the consent of Lender.
Borrower shall not (i) change the use of the Property, (ii) permit or suffer to
occur any physical waste on or to the Property or (iii) take any steps to
convert the Property to a condominium or cooperative form of ownership.

 

4. Transfer or Encumbrance of the Property.

 

(a) Borrower acknowledges that (i) Lender has examined and relied on the
creditworthiness and experience of the principals of Borrower in owning and
operating properties such as the Property in agreeing to make the Loan,
(ii) Lender will continue to rely on Borrower’s ownership of the Property as a
means of maintaining the value of the Property as security for the Debt, and
(iii) Lender has a valid interest in maintaining the value of the Property so as
to ensure that, should Borrower default in the repayment of the Debt, Lender can
recover the Debt by a sale of the Property. Borrower shall not sell, convey,
alienate, mortgage, encumber, pledge or otherwise transfer the Property or any
part thereof, or suffer or permit any Transfer to occur, other than a Permitted
Transfer.

 

(b) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon any Transfer in violation of this Section 4.
This provision shall apply to every sale, conveyance, alienation, mortgage,
encumbrance, pledge or transfer of the Property (and every other Transfer)
regardless of whether voluntary or not. Any Transfer made in contravention of
this Section 4 shall be null and void and of no force and effect. Borrower
agrees to bear and shall pay or reimburse Lender on demand for all reasonable
expenses (including reasonable attorneys’ fees and disbursements, title search
costs and title insurance endorsement premiums) incurred by Lender in connection
with the review, approval and documentation of any Permitted Transfer, to the
extent such review, approval and documentation is required pursuant to the Loan
Agreement.

 

5. Changes in Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Security Instrument which deducts the Debt from
the value of the Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Debt or Lender’s interest in the Property,
Borrower will pay such tax, with interest and penalties thereon, if any. If
Lender is advised by its counsel that the payment of such tax or interest and
penalties by Borrower would be unlawful, taxable to Lender or unenforceable, or
would provide the basis for a defense of usury, then Lender shall have the
option, by written notice of not less than one-hundred twenty (120) days, to
declare the Debt immediately due and payable.

 

6. No Credits on Account of the Debt. Borrower shall not claim or demand or be
entitled to any credit on account of the Debt for any part of the Taxes assessed
against the Property, and no deduction shall otherwise be made or claimed from
the assessed value of the Property for real estate tax purposes by reason of
this Security Instrument or the Debt. If such claim, credit or deduction shall
be required by law, Lender shall have the option, by written notice of not less
than one-hundred twenty (120) days, to declare the Debt immediately due and
payable.

 

7. Further Acts, Etc. Borrower shall, at its sole cost, perform, execute,
acknowledge and deliver all and every such further acts, deeds, conveyances,
mortgages, assignments, notices of assignment, transfers and assurances as
Lender shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Lender the property and
rights hereby mortgaged, given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, pledged, assigned and hypothecated or intended now or
hereafter so to be, or which Borrower may be or may hereafter become bound to
convey or assign to Lender, or for carrying out the intention or facilitating
the performance of the terms of this Security Instrument, or for filing,
registering or recording this Security Instrument or for facilitating the sale
and transfer of the Loan and the Loan Documents in connection with a
“Securitization” as described in Section 9.1 of the Loan Agreement. Upon
foreclosure, the appointment of a receiver or any other relevant action,
Borrower shall, at its sole cost, cooperate fully and completely to effect the
assignment or transfer of any license, permit, agreement or any other right
necessary or useful to the operation of the Property. Borrower grants to Lender
an irrevocable power of attorney coupled with an interest for the purpose of
exercising and perfecting any and all rights and remedies available to Lender at
law and in equity, including such rights and remedies available to Lender
pursuant to this Section 7.

 



4

 

 

8. Recording of Security Instrument, Etc. Borrower forthwith upon the execution
and delivery of this Security Instrument and thereafter, from time to time,
shall cause this Security Instrument, and any security instrument creating a
lien or security interest or evidencing the lien hereof upon the Property and
each instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien or security interest
hereof upon, and the interest of Lender in, the Property. Borrower shall pay all
filing, registration or recording fees, all expenses incident to the
preparation, execution and acknowledgment of and all federal, state, county and
municipal, taxes, duties, imposts, documentary stamps, assessments and charges
arising out of or in connection with the execution and delivery of, this
Security Instrument, any supplemental hereto, any security instrument with
respect to the Property or any instrument of further assurance, except where
prohibited by law so to do. Borrower shall hold harmless and indemnify Lender,
its successors and assigns, against any liability incurred by reason of the
imposition of any tax on the making or recording of this Security Instrument.

 

9. Right to Cure Defaults. Upon the occurrence and during the continuance of any
Event of Default, Lender may, but without any obligation to do so and without
notice to or demand on Borrower and without releasing Borrower from any
obligation hereunder, perform the obligations in Default in such manner and to
such extent as Lender may deem necessary to protect the security hereof. Lender
is authorized to enter upon the Property for such purposes or appear in, defend
or bring any action or proceeding to protect its interest in the Property or to
foreclose this Security Instrument or collect the Debt, and the cost and expense
thereof (including reasonable attorneys’ fees and disbursements to the extent
permitted by law), with interest thereon at the Default Rate for the period
after notice from Lender that such cost or expense was incurred to the date of
payment to Lender, shall constitute a portion of the Debt, shall be secured by
this Security Instrument and the other Loan Documents and shall be due and
payable to Lender upon demand.

 

10. Remedies.

 

(a) Upon the occurrence and during the continuance of any Event of Default,
Lender may take such action, without notice or demand, as it deems advisable to
protect and enforce its rights against Borrower and in and to the Property, by
Lender itself or otherwise, including the following actions, each of which may
be pursued concurrently or otherwise, at such time and in such order as Lender
may determine, in its sole discretion, without impairing or otherwise affecting
the other rights and remedies of Lender:

 

(i)declare the entire Debt to be immediately due and payable;

 

(ii)institute a proceeding or proceedings, judicial or nonjudicial, to the
extent permitted by law, by advertisement or otherwise, for the complete
foreclosure of this Security Instrument, in which case the Property may be sold
for cash or upon credit in one or more parcels or in several interests or
portions and in any order or manner;

 



5

 

 

(iii)with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Security Instrument for the portion of the Debt then due and
payable, subject to the continuing lien of this Security Instrument for the
balance of the Debt not then due;

 

(iv)sell for cash or upon credit the Property and all estate, claim, demand,
right, title and interest of Borrower therein and rights of redemption thereof,
pursuant to the power of sale, to the extent permitted by law, or otherwise, at
one or more sales, as an entirety or in parcels, at such time and place, upon
such terms and after such notice thereof as may be required by law;

 

(v)institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in any
other Loan Document;

 

(vi)recover judgment on the Note either before, during or after any proceeding
for the enforcement of this Security Instrument;

 

(vii)apply for the appointment of a trustee, receiver, liquidator or conservator
of the Property, without notice and without regard for the adequacy of the
security for the Debt and without regard for the solvency of the Borrower or of
any Person liable for the payment of the Debt;

 

(viii)enforce Lender’s interest in the Leases and Rents and enter into or upon
the Property, either personally or by its agents, nominees or attorneys and
dispossess Borrower and its agents and employees therefrom, and Lender may (A)
use, operate, manage, control, insure, maintain, repair, restore and otherwise
deal with the Property and conduct the business thereat; (B) complete any
construction on the Property in such manner and form as Lender deems advisable;
(C) make alterations, additions, renewals, replacements and improvements to or
on the Property; (D) exercise all rights and powers of Borrower with respect to
the Property, whether in the name of Borrower or otherwise, including the right
to make, cancel, enforce or modify Leases, obtain and evict tenants, and demand,
sue for, collect and receive Rents; and (E) apply the receipts from the Property
to the payment of the Debt, after deducting therefrom all expenses (including
reasonable attorneys’ fees and disbursements) incurred in connection with the
aforesaid operations and all amounts necessary to pay the Taxes, insurance and
other charges in connection with the Property, as well as just and reasonable
compensation for the services of Lender, and its counsel, agents and employees;

 

(ix)require Borrower to pay monthly in advance to Lender, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of any portion of the Property occupied by Borrower, and require
Borrower to vacate and surrender possession of the Property to Lender or to such
receiver, and, in default thereof, evict Borrower by summary proceedings or
otherwise; or

 

(x)pursue such other rights and remedies as may be available at law or in equity
or under the UCC, including the right to receive and/or establish a lock box for
all Rents and proceeds from the Intangibles and any other receivables or rights
to payments of Borrower relating to the Property.

 



6

 

 

In the event of a sale, by foreclosure or otherwise, of less than all of the
Property, this Security Instrument shall continue as a lien on the remaining
portion of the Property.

 

(b) The proceeds of any sale made under or by virtue of this Section 10,
together with any other sums which then may be held by Lender under this
Security Instrument, whether under the provisions of this Section 10 or
otherwise, shall be applied by Lender to the payment of the Debt in such
priority and proportion as Lender in its sole discretion shall deem proper.

 

(c) Lender may adjourn from time to time any sale by it to be made under or by
virtue of this Security Instrument by announcement at the time and place
appointed for such sale or for such adjourned sale or sales; and, except as
otherwise provided by any applicable law, Lender, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.

 

(d) Upon the completion of any sale or sales pursuant hereto, Lender, or an
officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Lender is hereby
irrevocably appointed the true and lawful attorney of Borrower, which
appointment is coupled with an interest, in its name and stead, to make all
necessary conveyances, assignments, transfers and deliveries of the Property and
rights so sold and for that purpose Lender may execute all necessary instruments
of conveyance, assignment and transfer, and may substitute one or more persons
with like power, Borrower hereby ratifying and confirming all that its said
attorney or such substitute or substitutes shall lawfully do by virtue hereof.
Any sale or sales made under or by virtue of this Section 10, whether made under
the power of sale herein granted or under or by virtue of judicial proceedings
or of a judgment or decree of foreclosure and sale, shall operate to divest all
the estate, right, title, interest, claim and demand whatsoever, whether at law
or in equity, of Borrower in and to the properties and rights so sold, and shall
be a perpetual bar both at law and in equity against Borrower and against any
and all persons claiming or who may claim the same, or any part thereof, from,
through or under Borrower.

 

(e) Upon any sale made under or by virtue of this Section 10, whether made under
a power of sale or under or by virtue of judicial proceedings or of a judgment
or decree of foreclosure and sale, Lender may bid for and acquire the Property
or any part thereof and in lieu of paying cash therefor may make settlement for
the purchase price by crediting upon the Debt the net sales price after
deducting therefrom the expenses of the sale and costs of the action and any
other sums which Lender is authorized to deduct under this Security Instrument
or any other Loan Document.

 

(f) No recovery of any judgment by Lender and no levy of an execution under any
judgment upon the Property or upon any other property of Borrower shall affect
in any manner or to any extent the lien of this Security Instrument upon the
Property or any part thereof, or any liens, rights, powers or remedies of Lender
hereunder, but such liens, rights, powers and remedies of Lender shall continue
unimpaired as before.

 

(g) Lender may terminate or rescind any proceeding or other action brought in
connection with its exercise of the remedies provided in this Section 10 at any
time before the conclusion thereof, as determined in Lender’s sole discretion
and without prejudice to Lender.

 

(h) Lender may resort to any remedies and the security given by this Security
Instrument or in any other Loan Document in whole or in part, and in such
portions and in such order as determined in Lender’s sole discretion. No such
action shall in any way be considered a waiver of any rights, benefits or
remedies evidenced or provided by any Loan Document. The failure of Lender to
exercise any right, remedy or option provided in any Loan Document shall not be
deemed a waiver of such right, remedy or option or of any covenant or obligation
secured by any Loan Document. No acceptance by Lender of any payment after the
occurrence of any Event of Default and no payment by Lender of any obligation
for which Borrower is liable hereunder shall be deemed to waive or cure any
Event of Default, or Borrower’s liability to pay such obligation. No sale of all
or any portion of the Property, no forbearance on the part of Lender, and no
extension of time for the payment of the whole or any portion of the Debt or any
other indulgence given by Lender to Borrower, shall operate to release or in any
manner affect the interest of Lender in the remaining Property or the liability
of Borrower to pay the Debt. No waiver by Lender shall be effective unless it is
in writing and then only to the extent specifically stated. All costs and
expenses of Lender in exercising its rights and remedies under this Section 10
(including reasonable attorneys’ fees and disbursements to the extent permitted
by law), shall be paid by Borrower immediately upon notice from Lender, with
interest at the Default Rate for the period after notice from Lender, and such
costs and expenses shall constitute a portion of the Debt and shall be secured
by this Security Instrument.

 



7

 

 

(i) The interests and rights of Lender under the Loan Documents shall not be
impaired by any indulgence, including (x) any renewal, extension or modification
which Lender may grant with respect to any of the Debt, (y) any surrender,
compromise, release, renewal, extension, exchange or substitution which Lender
may grant with respect to the Property or any portion thereof or (z) any release
or indulgence granted to any maker, endorser, guarantor or surety of any of the
Debt.

 

11. Right of Entry. In addition to any other rights or remedies granted under
this Security Instrument, Lender and its agents shall have the right to enter
and inspect the Property at any reasonable time during the term of this Security
Instrument. The cost of such inspections or audits shall be borne by Borrower
should Lender determine that an Event of Default exists, including the cost of
all follow up or additional investigations or inquiries deemed reasonably
necessary by Lender. The cost of such inspections, if not paid for by Borrower
following demand, may be added to the principal balance of the sums due under
the Note and this Security Instrument and shall bear interest thereafter until
paid at the Default Rate.

 

12. Security Agreement. This Security Instrument is both a real property
mortgage and a “security agreement” within the meaning of the UCC. The Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Borrower in the Property. Borrower
by executing and delivering this Security Instrument has granted and hereby
grants to Lender, as security for the Debt, a security interest in the Property
to the full extent that the Property may be subject to the UCC (such portion of
the Property so subject to the UCC being called in this Section 12 the
“Collateral”). This Security Instrument shall also constitute a “fixture filing”
for the purposes of the UCC. As such, this Security Instrument covers all items
of the Collateral that are or are to become fixtures. Information concerning the
security interest herein granted may be obtained from the parties at the
addresses of the parties set forth in the first paragraph of this Security
Instrument. If an Event of Default shall occur and be continuing, Lender, in
addition to any other rights and remedies which it may have, shall have and may
exercise immediately and without demand, any and all rights and remedies granted
to a secured party upon default under the UCC, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Lender may deem necessary
for the care, protection and preservation of the Collateral. Upon request or
demand of Lender, Borrower shall at its expense assemble the Collateral and make
it available to Lender at a convenient place acceptable to Lender. Borrower
shall pay to Lender within ten (10) days of written demand any and all expenses,
including reasonable attorneys’ fees and disbursements, incurred or paid by
Lender in protecting the interest in the Collateral and in enforcing the rights
hereunder with respect to the Collateral. Any notice of sale, disposition or
other intended action by Lender with respect to the Collateral, sent to Borrower
in accordance with the provisions hereof at least ten days prior to such action,
shall constitute commercially reasonable notice to Borrower. The proceeds of any
disposition of the Collateral, or any part thereof, may be applied by Lender to
the payment of the Debt in such priority and proportions as Lender in its sole
discretion shall deem proper. In the event of any change in name, identity,
structure or place of incorporation, organization or formation of Borrower,
Borrower shall notify Lender thereof and promptly after request shall file and
record such UCC forms as are necessary to maintain the priority of Lender’s lien
upon and security interest in the Collateral, and shall pay all expenses and
fees in connection with the filing and recording thereof. If Lender shall
require the filing or recording of additional UCC forms or continuation
statements, Borrower shall, promptly after request, file and record such UCC
forms or continuation statements as Lender shall deem necessary, and shall pay
all expenses and fees in connection with the filing and recording thereof, it
being understood and agreed, however, that no such additional documents shall
increase Borrower’s obligations under the Loan Documents. Borrower hereby
irrevocably appoints Lender as its attorney-in-fact, coupled with an interest,
to file with the appropriate public office on its behalf any financing or other
statements naming Lender, as secured party, and Borrower, as debtor, in
connection with the Collateral covered by this Security Instrument.

 



8

 

 

13. Actions and Proceedings. Lender has the right to appear in and defend any
action or proceeding brought with respect to the Property and to bring any
action or proceeding, in the name and on behalf of Borrower, which Lender, in
its sole discretion, decides should be brought to protect its or their interest
in the Property. Lender shall, at its option, be subrogated to the lien of any
mortgage, deed of trust or other security instrument discharged in whole or in
part by the Debt, and any such subrogation rights shall constitute additional
security for the payment of the Debt.

 

14. Marshalling and Other Matters. Borrower hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Property or any part
thereof or any interest therein. Further, Borrower hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Security Instrument on behalf of Borrower, and on behalf of each and
every Person acquiring any interest in or title to the Property subsequent to
the date of this Security Instrument and on behalf of all Persons to the extent
permitted by applicable law. The lien of this Security Instrument shall be
absolute and unconditional and shall not in any manner be affected or impaired
by any acts or omissions whatsoever of Lender and, without limiting the
generality of the foregoing, the lien hereof shall not be impaired by (i) any
acceptance by Lender of any other security for any portion of the Debt, (ii) any
failure, neglect or omission on the part of Lender to realize upon or protect
any portion of the Debt or any collateral security therefor or (iii) any release
(except as to the property released), sale, pledge, surrender, compromise,
settlement, renewal, extension, indulgence, alteration, changing, modification
or disposition of any portion of the Debt or of any of the collateral security
therefor; and Lender may foreclose, or exercise any other remedy available to
Lender under other Loan Documents without first exercising or enforcing any of
its remedies under this Security Instrument, and any exercise of the rights and
remedies of Lender hereunder shall not in any manner impair the Debt or the
liens of any other Loan Document or any of Lender’s rights and remedies
thereunder.

 

15. Notices. All notices, consents, approvals and requests required or permitted
hereunder (a “Notice”) shall be given in writing and shall be effective for all
purposes if either hand delivered with receipt acknowledged, or by a nationally
recognized overnight delivery service (such as Federal Express), or by certified
or registered United States mail, return receipt requested, postage prepaid, or
by facsimile and confirmed by facsimile answer back, in each case addressed as
follows (or to such other address or Person as a party shall designate from time
to time by Notice to the other party): If to Lender: Natixis Real Estate Capital
LLC, 1251 Avenue of the Americas, 36th Floor, New York, New York 10020;
Attention: Real Estate Administration, Telecopier: (212) 891-6101 with copies
to: Nelson Mullins Riley & Scarborough LLP, 100 North Tryon Street, 42nd Floor,
Charlotte, North Carolina 28202, Attention: D. Shane Gunter, Telecopier: (704)
417-3252; if to Borrower: c/o 1430 Broadway, Suite 503, New York, New York
10018, Attention: Alexander Ludwig, Telecopier: (917) 591-8107, with a copy to:
c/o Blank Rome LLP, The Chrysler Building, 405 Lexington Avenue, New York, New
York 10174, Attention: Samuel M. Walker, Telecopier: (917) 332-3805. A Notice
shall be deemed to have been given: (a) in the case of hand delivery, at the
time of delivery; (b) in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; (c) in the case of
overnight delivery, upon the first attempted delivery on a Business Day; or (d)
in the case of facsimile transmission, when sent and electronically confirmed.

 



9

 

 

16. Inapplicable Provisions. If any term, covenant or condition of this Security
Instrument is held to be invalid, illegal or unenforceable in any respect, this
Security Instrument shall be construed without such provision.

 

17. Headings. The section headings in this Security Instrument are for
convenience of reference only and are not to be construed as defining or
limiting, in any way, the scope or intent of the provisions hereof.

 

18. Duplicate Originals. This Security Instrument may be executed in any number
of duplicate originals and each such duplicate original shall be deemed to be an
original.

 

19. Definitions. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Security
Instrument may be used interchangeably in singular or plural form; and the word
“Borrower” shall mean “each Borrower and any subsequent owner or owners of the
Property or any part thereof or any interest therein,” the word “Lender” shall
mean “Lender and any subsequent holder of the Note,” the words “Property” shall
include any portion of the Property and any interest therein, the word
“including” means “including but not limited to” and the words “attorneys’ fees”
shall include any and all reasonable attorneys’ fees, paralegal and law clerk
fees, including, fees at the pre-trial, trial and appellate levels incurred or
paid by Lender in protecting its interest in the Property and collateral and
enforcing its rights hereunder.

 

20. Homestead. Borrower hereby waives and renounces all homestead and exemption
rights provided by the Constitution and the laws of the United States and of any
state, in and to the Property as against the collection of the Debt, or any part
thereof.

 

21. Assignments. Lender shall have the right to assign or transfer its rights
under this Security Instrument without limitation. Any assignee or transferee
shall be entitled to all the benefits afforded Lender under this Security
Instrument.

 

22. Waiver of Jury Trial. BORROWER AND LENDER BY ITS ACCEPTANCE HEREOF EACH
HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS SECURITY INSTRUMENT OR
ANY OTHER LOAN DOCUMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER AND LENDER, AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS
SECTION 22 IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER
AND LENDER.

 

23. Consents. Any consent or approval by Lender in any single instance shall not
be deemed or construed to be Lender’s consent or approval in any like matter
arising at a subsequent date, and the failure of Lender to promptly exercise any
right, power, remedy, consent or approval provided herein or at law or in equity
shall not constitute or be construed as a waiver of the same nor shall Lender be
estopped from exercising such right, power, remedy, consent or approval at a
later date. Any consent or approval requested of and granted by Lender pursuant
hereto shall be narrowly construed to be applicable only to Borrower and the
matter identified in such consent or approval and no third party shall claim any
benefit by reason thereof, and any such consent or approval shall not be deemed
to constitute Lender a venturer or partner with Borrower nor shall privity of
contract be presumed to have been established with any such third party. If
Lender deems it to be in its best interest to retain assistance of persons,
firms or corporations (including attorneys, title insurance companies,
appraisers, engineers and surveyors) with respect to a request for consent or
approval, Borrower shall reimburse Lender for all costs reasonably incurred in
connection with the employment of such persons, firms or corporations.

 



10

 

 

24. Employee Benefit Plan. During the term of this Security Instrument, unless
Lender shall have previously consented in writing, (i) Borrower shall take no
action that would cause it to become an “employee benefit plan” as defined in 29
C.F.R. Section 2510.3-101, or “assets of a governmental plan” subject to
regulation under the state statutes, and (ii) Borrower shall not sell, assign or
transfer the Property, or any portion thereof or interest therein, to any
transferee that does not execute and deliver to Lender its written assumption of
the obligations of this covenant. Borrower shall protect, defend, indemnify and
hold Lender harmless from and against all out-of-pocket loss, cost, damage and
expense (including all attorneys’ fees, excise taxes and costs of correcting any
prohibited transaction or obtaining an appropriate exemption) that Lender may
incur as a result of Borrower’s breach of this covenant. This covenant and
indemnity shall survive the extinguishment of the lien of this Security
Instrument by foreclosure or action in lieu thereof.

 

25. Loan Repayment and Defeasance. This Security Instrument will be satisfied
and discharged of record by Lender prior to the Maturity Date only in accordance
with the terms and provisions set forth in Section 2.3 of the Loan Agreement.

 

26. Notices of Activity and Use Limitations. Reference is hereby made to that
certain (i) Notice of Activity and Use Limitation, dated September 20, 2010,
recorded in Book 18472, Page 371, as affected by the Confirmatory Notice of
Activity and Use Limitation, dated May 27, 2014, recorded in Book 20311, Page
345 and (ii) Notice of Activity and Use Limitation, dated September 20, 2010,
recorded in Book 18472, Page 397, as affected by the Confirmatory Notice of
Activity and Use Limitation, dated May 27, 2014, recorded in Book 20311, Page
329.

 

27. Governing Law. THIS SECURITY INSTRUMENT SHALL BE GOVERNED BY, AND BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF).

 

28. Exculpation. The liability of Borrower hereunder is limited pursuant to
Section 10.1 of the Loan Agreement.

 



29. Certain Matters Relating to Property Located in the Commonwealth of
Massachusetts. With respect to the Property which is located in the Commonwealth
of Massachusetts, notwithstanding anything contained herein to the contrary:

  



(a) Statutory Power of Sale. This Security Instrument is upon the STATUTORY
CONDITION and upon the further condition that all agreements of Borrower
contained in this Security Instrument and the other Loan Documents be fully
performed, for breach of which Lender shall have the STATUTORY POWER OF SALE. In
the event of the exercise of the STATUTORY POWER OF SALE, Lender may foreclose
on and sell all or any part of the Property, and thereafter Lender shall
continue to have the STATUTORY POWER OF SALE so long as any portion of the
Property remains subject to this Security Instrument.

 



[The Remainder of the Page is Intentionally Blank]

 



11

 

 

IN WITNESS WHEREOF, Borrower has executed this Security Instrument as of the day
and year first above written.

 



  BORROWER:       PALMER-MAPLETREE LLC,   a Delaware limited liability company  
        By: /s/ Alexander Ludwig   Name: Alexander Ludwig   Title: Manager      

 



 

 

 



STATE OF NEW YORK

 



COUNTY OF NEW YORK



 



On July 20, 2015, personally appeared before me, the undersigned authority, a
duly commissioned Notary Public in and for the State and County aforesaid,
ALEXANDER LUDWIG, who proved to me on the basis of satisfactory evidence to be
the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her authorized
capacity(ies), and that by his/her signature(s) on the instrument the person(s),
or the entity upon behalf of which the person(s) acted, executed the instrument.
A notary public or other officer completing this acknowledgement verifies only
the identity of the individual who signed the document to which this
acknowledgement is attached, and not the truthfulness, accuracy, or validity of
that document.

 



I certify under PENALTY OF PERJURY under the laws of this State that the
foregoing paragraph is true and correct.

 

      /s/ Laurie A Stockwell   Notary Public [NOTARY SEAL] Print Name: Laurie A
Stockwell   My Commission Expires: November 17, 2018

 

 

 

 



 





Exhibit “A”

 

[Legal Description]

 



The following tract of land located in Palmer, Hampden County, Massachusetts,
together with the buildings and improvements thereon,

 

BEGINNING at an iron pipe in the Northerly line of the state highway known as
Route #20, locally called Wilbraham Street, at the Southwest corner of land of
International Fastener Research Corporation, shown as Parcel 1 on said plan and
from said point of beginning running thence N. 15° 7’ 40” W., two hundred eight
and 25/100 (208.25) feet to an iron pipe; thence N. 11° 34’ W., forty and 81/100
(40.81) feet to an iron pipe; thence N. 2° 41’ W., two hundred eighty-seven and
02/100 (287.02) feet to an iron pipe; thence N. 87° 3’ 30” E. passing through
the center line of a firewall between buildings numbered 50, 51 and 36 as shown
on said plan, four hundred fifty-six and 02/100 (456.02) feet to another iron
pipe in the Westerly line of the location of the Central Vermont Railway, Inc.,
all of said four boundaries being along land of said Fastener Corporation;
thence In a general northerly direction by the curved line of said Railway land
having a radius of one thousand four hundred seventy four and 82/100 (1,474.82)
feet, an arc distance of one thousand three hundred twenty and 01/100 (1,320.01)
feet to an iron pipe; thence N. 11° 28’ 45” E. by last named land, one thousand
three and 75/100 (1,003.75) feet to another iron pipe at land conveyed by T.G.Y.
Partnership to The Legomatic Corporation thence running S. 11° 23’ 45” E. by
last named land forty-eight and 02/100 (48.02) feet to an iron pipe; thence
Northwesterly by the curved line of land now of Massachusetts Turnpike Authority
having a radius of four thousand seven hundred eighty 00/100 (4,780.00) feet, an
arc distance of five hundred forty two and 92/100 (542.92) feet to an iron pipe
opposite a station number 172 of said highway, thence Northwesterly by said
turnpike about one hundred ten and 00/100 (110.00) feet to the Quaboag River,
thence Generally Southeasterly and Southwesterly by said River about two
thousand five hundred thirty-six and 00/100 (2,536.00) feet to an iron pipe;
thence S. 86° 51” E., forty-eight and 00/100 (48.00) feet to an iron pipe;
thence S. 86° 51” E., four hundred nine and 18/100 (409.18) feet to an iron
pipe; thence S. 20° 41’ 10” E., fifty-five and 32/100 (55.32) feet; thence S. 2°
28’ 15” E., one hundred thirty-seven and 11/100 (137.11) feet; thence S. 2° 50’
30” W., one hundred twenty seven and 22/100 (127.22) feet; thence S. 68° 25’ W.,
zero and 70/00 (.70) feet; thence S. 19° 0’ 45” E., one hundred fifty-six and
00/100 (156.00) feet; thence N. 70° 33’ 5” E., along Wilbraham Street thirty-two
and 00/100 (32.00) feet to the point of beginning.

 

 

 

 

 



 

